Exhibit 10.4

Execution Version

THIS STOCKHOLDERS AGREEMENT, dated as of April 9, 2017 (this “Agreement”), among
(i) Swift Transportation Company (to be renamed Knight-Swift Transportation
Holdings Inc.), a Delaware corporation (the “Company”), and (ii) Gary J. Knight,
The Gary J. Knight Revocable Living Trust dated May 19, 1993, as amended, and
the Persons that may join this Agreement from time to time in accordance with
Section 3.01(a) (collectively, the “Stockholders”). Capitalized terms are
defined in Section 1.01.

WHEREAS, concurrently herewith, the Company, Knight Transportation, Inc., an
Arizona corporation (“Rook”), and Bishop Merger Sub, Inc., an Arizona
corporation and a wholly-owned Subsidiary of the Company (“Merger Sub”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, modified or supplemented from time to time, the “Merger Agreement”),
pursuant to which the parties thereto have agreed to effect a business
combination by means of (i) an amendment and restatement of the certificate of
incorporation of the Company pursuant to which, among other things, the
Company’s corporate name will change to “Knight-Swift Transportation Holdings
Inc.” and each issued and outstanding share of Company Common Stock and Company
Class B Common Stock will be treated as provided therein; and (ii) a subsequent
merger of Merger Sub with and into Rook (the “Merger”), in accordance with the
terms of the Merger Agreement, pursuant to which Rook will survive as a
wholly-owned Subsidiary of Bishop and, except as set forth therein, each issued
and outstanding share of common stock, par value $0.01 per share, of Rook will
be converted into the right to receive one (1) share of Company Common Stock,
all on the terms and subject to the conditions set forth in the Merger
Agreement;

WHEREAS, the Board of Directors has approved the execution, delivery and
performance of this Agreement; and

WHEREAS, the Company and the Stockholders desire to establish in this Agreement
certain arrangements to be effective upon the Effective Time with respect to the
Shares beneficially owned by the Stockholders and certain agreements with
respect to the corporate governance of the Company, the acquisition and the
disposition of securities of the Company by the Stockholders and their
affiliates and other matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Definitions. As used in this Agreement, the following terms
shall have the following meanings:

An “affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. Neither the Company nor any of its
Subsidiaries, on the one hand, nor any



--------------------------------------------------------------------------------

Stockholder, nor any of its Subsidiaries, on the other hand, shall be deemed an
affiliate of the other for purposes of this Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act; provided that, for
purposes of this Agreement, a Person shall be deemed to beneficially own the
Shares underlying any options, warrants or convertible, exchangeable or similar
securities, whether or not such options, warrants or convertible, exchangeable
or similar securities are then (or within 60 days will be) exercisable,
convertible or exchangeable for or into Shares.

“Board” or “Board of Directors” means the Board of Directors of the Company,
except where the context requires otherwise.

“Business Day” means (i) for so long as Shares are listed or admitted for
trading on the NYSE or another national securities exchange, a day on which the
NYSE or such other national securities exchange is open for business and trading
in Shares is not suspended or restricted or (ii) if Shares cease to be so
listed, any day other than a Saturday or Sunday or a day on which banking
institutions in the State of New York are authorized or obligated by Law or
executive order to close.

“Company” has the meaning set forth in the preamble to this Agreement and shall
include any successor by merger or consolidation. In the event that the Company
is a constituent corporation in a merger pursuant to Section 251(g) of the
General Corporation Law of the State of Delaware (or any successor provision
thereto) or any equivalent provision of the laws of another jurisdiction of the
United States, the holding company resulting therefrom shall thereafter
constitute the Company for purposes hereof.

“Company Class B Common Stock” means the Class B common stock, par value $0.01
per share, of the Company.

“Company Common Stock” means the Class A common stock, par value $0.01 per
share, of the Company.

“Delaware Courts” has the meaning assigned to such term in Section 4.08.

“Director” means a member of the Board of Directors.

“Effective Time” means the effective time of the Merger.

“Equity Security” means (a) any Shares and (b) any options, warrants or
convertible, exchangeable or similar securities exercisable, convertible or
exchangeable for or into Shares, whether or not such options, warrants or
convertible, exchangeable or similar securities may be then exercised, converted
or exchanged.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Family” means, with respect to any natural person, such person’s lineal
descendants (whether by blood or marriage), such person’s ancestral forebears
and any current spouse of such person.”

“Family Stockholders” means Kevin J. Knight and the other “Stockholder” parties
to that certain Stockholders Agreement entered into as of the date hereof by and
among the Company, Kevin J. Knight and the other parties thereto.

“Group” means any “group” as defined in Section 13(d)(3) of the Exchange Act (it
being agreed that a party may be deemed a member of a “group” for purposes of
this Agreement whether or not such party beneficially owns any Equity Securities
of the other party, irrespective of whether such party would otherwise be deemed
a member of a “group” for purposes of the Exchange Act due to the absence of
such beneficial ownership).

“Governmental Entity” means any transnational, Federal, state, local or foreign
government, or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any national securities exchange or national quotation system on
which equity securities issued by the Company or any of its Subsidiaries are
listed or quoted.

“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“Merger Sub” has the meaning set forth in the recitals to this Agreement.

“NYSE” means the New York Stock Exchange.

“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.

“Restricted Period” means any period of time from and after the Effective Time
during which the Stockholders Voting Percentage Interest is equal to or in
excess of 5%.

“Rook” has the meaning set forth in the recitals to this Agreement.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, as amended.

“Shares” means any outstanding shares of capital stock of the Company having the
right to vote generally in the election of Directors of the Company.

 

- 3 -



--------------------------------------------------------------------------------

“Stockholder” has the meaning set forth in the preamble to this Agreement

“Stockholders Percentage Interest” means, as of any date of determination, the
percentage of all outstanding Shares that is beneficially owned by the
Stockholders and the Family Stockholders, in the aggregate, as of such date.

“Stockholders Voting Percentage Interest” means, as of any date of
determination, the percentage of the outstanding Voting Power held by the
Stockholders and the Family Stockholders as of such date, in the aggregate.

“Subsidiary” or “Subsidiaries” when used with respect to any party shall mean
any corporation or other organization (including a limited liability company or
a partnership), whether incorporated or unincorporated, of which such party
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization, or any organization of which such party
is a general partner or managing member.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Shares or any interest in any Shares. For
purposes of Article III, the Transfer (including by way of issuance, sale,
disposition or any other means) of any shares of capital stock of, or other
equity or beneficial interest in, any Stockholder shall constitute a Transfer of
Shares by such Stockholder.

“Voting Power” means the ability to vote or to control, directly or indirectly,
by proxy or otherwise, the vote of any Shares at the time such determination is
made; provided, however, that a Person will not be deemed to have Voting Power
as a result of an agreement, arrangement or understanding to vote such Shares if
such agreement, arrangement or understanding (a) arises solely from a revocable
proxy or consent given in response to a public proxy or consent solicitation
made pursuant to the applicable rules and regulations under the Exchange Act and
(b) is not also then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report).

ARTICLE II

LIMITATIONS ON PURCHASES OF

EQUITY SECURITIES AND OTHER ACTIONS

SECTION 2.01.    Acquisition of Shares. Without the prior approval of the Board
of Directors, during the Restricted Period, each Stockholder shall not, and
shall cause his, her or its controlled affiliates and his, her or its or his,
her or its controlled affiliates’ respective advisors, agents and
representatives (in each case, acting on such Stockholder’s or any such
affiliate’s behalf) not to, directly or indirectly (including by means of any
derivative instrument, through one or more intermediaries or otherwise),
acquire, agree to acquire, or make

 

- 4 -



--------------------------------------------------------------------------------

a proposal to acquire beneficial ownership of any Shares if, after giving effect
to such acquisition, the Stockholders Percentage Interest would exceed fifteen
percent (15%); provided that the foregoing shall not prohibit the receipt by any
Stockholder of a grant of Equity Securities issued to him or her by the Company
in his or her capacity as an officer, director or employee of the Company or any
of its Subsidiaries.

SECTION 2.02.    Additional Limitations. Without the prior approval of the Board
of Directors, during the Restricted Period, each Stockholder shall not, and
shall cause his, her or its controlled affiliates and his, her or its or his,
her or its controlled affiliates’ respective advisors, agents and
representatives (in each case, acting on such Stockholder’s or any such
affiliate’s behalf):

(a)    seek, make or take any action to solicit, initiate or knowingly
encourage, any offer or proposal for, or any indication of interest in, a
merger, consolidation, tender or exchange offer, sale or purchase of assets or
securities or other business combination or any dissolution, liquidation,
restructuring, recapitalization or similar transaction in each case involving
the Company or any of its Subsidiaries or the acquisition of any equity interest
in, or a substantial portion of the assets of the Company or any of its
Subsidiaries (other than the acquisition of beneficial ownership of Shares
permitted under Section 2.01);

(b)    form or join or in any way participate in a Group with respect to any
Shares (other than a “group” composed solely of the Stockholders or the Family
Stockholders);

(c)    make, or direct any person to make or in any way participate in
(including announcing its intention to vote with any Person), or direct anyone
to participate in, directly or indirectly, any “solicitation” of “proxies” to
vote (as such terms are used in the rules of the SEC) any Shares or to take
shareholder action by written consent;

(d)    call or request the calling of a meeting of the Company’s stockholders,
submit any proposal for action by the stockholders of the Company, request the
removal of any member of the Board of Directors or nominate candidates for
election to the Board of Directors;

(e)    make a claim or otherwise commence litigation against the Company or any
of its Subsidiaries or any of their respective directors, officers or employees
(provided that the foregoing shall not prohibit a Stockholder or any of its, his
or her affiliates from making a claim or otherwise commencing litigation against
the Company or any of its Subsidiaries to enforce rights (i) under legally
binding contracts it, him or her has entered with the Company or any of its
Subsidiaries or (ii) relating to indemnification by the Company or any of its
Subsidiaries pursuant to their articles of incorporation, certificate of
incorporation, bylaws, or similar governing document);

(f)    make any public statement that disparages the Company or any of its
Subsidiaries or any of their respective directors, officers, employees or
businesses;

(g)    publicly disclose any intention, plan or arrangement inconsistent with
the foregoing or make any public statement or disclosure regarding any of the
matters set forth in this Article II; or

 

- 5 -



--------------------------------------------------------------------------------

(h)    publicly request, propose or otherwise seek an amendment or waiver of the
provisions of this Article II.

ARTICLE III

TRANSFER OF SHARES

SECTION 3.01.    Limitation on Transfer of Shares. During the Restricted Period,
any Transfer of Shares by any Stockholder shall be subject to the following
limitations:

(a)    no Shares may be Transferred, to any Person or Group, if, after giving
effect to such Transfer such Person or Group would, to the knowledge of any
Stockholder, beneficially own, or have the right to acquire, 7% or more of the
Voting Power of the Company, unless such Transfer is to any member of the Family
of a Stockholder, but only if such Family member agrees to be bound by the terms
of this Agreement as a Stockholder and execute a joinder reasonably satisfactory
to the Company at the time of such Transfer;

(b)    no Shares may be Transferred to any competitor of the Company or any of
its Subsidiaries (as reasonably determined by the Company); and

(c)    if such Transfer is an open market sale, such Transfer shall be made in
accordance with the volume and manner of sale restrictions under Paragraphs
(e)(1) and (f) of Rule 144 under the Securities Act (regardless of whether the
volume and manner of sale restrictions therein are otherwise applicable);

provided, however, that the restrictions in this Section 3.01(a) shall not apply
to (i) sales pursuant to a widely disbursed public offering of Shares registered
under the Securities Act, (ii) any Transfers of Shares pursuant to an offer or
transaction approved or recommended by the Board of Directors or (iii) any
foreclosure or settlement pursuant to the terms of any pledge or hedging
transaction entered into by such Stockholder.

SECTION 3.02.    Notice. During the Restricted Period, each Stockholder shall
notify the Company in writing of any disposition or acquisition of Equity
Securities by such Stockholder within two (2) Business Days after such
disposition or acquisition. The filing by a Stockholder of a Form 4 disclosing
such disposition or acquisition within such two (2) Business Day period shall be
deemed to satisfy such Stockholder’s notice obligation under this Section 3.02.

SECTION 3.03.    Improper Transfers. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, shall confer no rights or
privileges in or with respect to the Company to the purported transferee,
regardless of whether the purported transferee has any actual or constructive
knowledge of the Transfer restrictions set forth in this Agreement, and shall
not be recorded on the stock transfer books of the Company.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.01.    Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly delivered and received
hereunder (a) four business days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (b) one business day after
being sent for next business day delivery, fees prepaid, via a reputable
nationwide overnight courier service, or (c) immediately upon delivery by hand
or by facsimile (with a written or electronic confirmation of delivery), if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next business day, in
each case to the intended recipient as set forth below:

 

  (a) if to any of the Stockholders, to:

Knight Transportation, Inc.

20002 North 19th Avenue

Phoenix, Arizona 85027

Fax: (480) 425-3998

Attention: General Counsel

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004

Fax: (212) 859-4000

Attention: Philip Richter

 

  (b) if to the Company, to:

Swift Transportation Company

2200 S. 75th Avenue

Phoenix, Arizona 85043

Attention: General Counsel

Facsimile: (623) 907-7464

with a copy to:

Knight Transportation, Inc.

20002 North 19th Avenue

Phoenix, Arizona 85027

Fax: (480) 425-3998

Attention: General Counsel

with a copy to:

 

- 7 -



--------------------------------------------------------------------------------

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004

Fax: (212) 859-4000

Attention: Philip Richter

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Daniel E. Wolf

 Michael P. Brueck

 Claire E. James

Facsimile: (212) 446-4900

SECTION 4.02.    Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense unless
otherwise provided herein.

SECTION 4.03.    Amendments; Waivers.

(a)    No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, (i) in the case of an amendment,
by the Company (with the prior approval of the Board of Directors) and the
Stockholders, and (ii) in the case of a waiver against the Company, by the
Company (with the prior approval of the Board of Directors), or in the case of a
waiver against any of the Stockholders, by the Stockholders.

(b)    Except as provided in this Agreement, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
any party, or delay or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default hereunder by any
other party shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

SECTION 4.04.    Interpretation. When a reference is made in this Agreement to a
Section, Subsection or Exhibit, such reference shall be to a Section or
Subsection of, or an Exhibit to, this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof” shall refer to the date of
this Agreement. The term “or” is

 

- 8 -



--------------------------------------------------------------------------------

not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement or instrument
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement or instrument as from time to time amended,
modified or supplemented. The original parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. The parties each hereby
acknowledge that this Agreement reflects an agreement between sophisticated
parties derived from arm’s-length negotiations. Further, prior drafts of this
Agreement or any ancillary agreements hereto or the fact that any clauses have
been added, deleted or otherwise modified from any prior drafts of this
Agreement or any ancillary agreements hereto shall not be used as an aide of
construction or otherwise constitute evidence of the intent of the parties
hereto; and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of such prior drafts.

SECTION 4.05.    Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, that provision will, to the extent possible, be
modified in such a manner as to be valid, legal and enforceable but so as to
retain most nearly the intent of the parties as expressed herein, and if such a
modification is not possible, that provision will be severed from this
Agreement, and in either case the validity, legality and enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

SECTION 4.06.    Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.

SECTION 4.07.    Entire Agreement; No Third-Party Beneficiaries; Several
Obligations. This Agreement, and (to the extent referenced herein) the Merger
Agreement and the Registration Rights Agreement, constitutes the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and
thereof and this Agreement is not intended to confer upon any Person, other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

SECTION 4.08.    Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
Laws of the State of Delaware. The parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware and of the federal court of United States of
America, in each case located in Wilmington, Delaware (the “Delaware Courts”)
for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such

 

- 9 -



--------------------------------------------------------------------------------

courts), waives any objection to the laying of venue of any such litigation in
the Delaware Courts and agrees not to plead or claim in any Delaware Court that
such litigation brought therein has been brought in an inconvenient forum. EACH
PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF THIS AGREEMENT and, to the fullest
extent permitted by Applicable Law, any defense or objection it may now or
hereafter have to the laying of venue of any proceeding under this Agreement
brought in the Delaware Courts and any claim that any proceeding under this
Agreement brought in any such court has been brought in an inconvenient forum.

SECTION 4.09.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise, by any of the parties without the prior
written consent of the other parties hereto (and, in the case of the consent of
the Company, the prior approval of the Board of Directors). Any purported
assignment without such prior written consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

SECTION 4.10.    Enforcement; Information. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties will be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of proving the inadequacy of money damages as a remedy, this being in addition
to any other remedy to which they are entitled at Law or in equity. Each
Stockholder shall provide the Company with such information regarding the direct
or indirect ownership of Shares and holding of Voting Power by such Stockholder,
members of such Stockholder’s Family and their respective affiliates and any
agreements (including hedging, pledge or derivative transaction agreements)
relating to any Shares or Voting Power to which any of them may be a party, in
each case as may be requested from time to time by the Company.

SECTION 4.11.    Effectiveness; Termination. This Agreement shall become
effective as of the Effective Time. In the event that the Merger Agreement shall
be terminated in accordance with its terms prior to the Effective Time, this
Agreement shall thereupon terminate.

SECTION 4.12.    Confidentiality.

(a)    Each Stockholder agrees to maintain, and shall cause each of its
controlled affiliates, directors, officers, employees and other representatives
(including any Director) to maintain, the confidentiality of all non-public
information obtained by such Stockholder from the Company or any of its
Subsidiaries or their respective directors, officers, employees or agents, and
not to use such information for any purpose other than (i) the evaluation and
protection of the investment by the Stockholders in the Company, (ii) the
exercise by the Stockholders of any of their respective rights under this
Agreement and (iii) the exercise by the Directors of their fiduciary duties as
Directors of the Company.

 

- 10 -



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, the confidentiality obligations of
Section 4.12(a) will not apply to information obtained other than in violation
of this Agreement:

(i)    which such Stockholder or any of its officers, employees,
representatives, consultants or advisors is required to disclose by judicial or
administrative process, or by other requirements of applicable Law (including
any applicable rule, regulation or order of a self-governing authority, such as
the NYSE); provided, however, that, where and to the extent practicable and
legally permissible, the disclosing party (A) gives the other party reasonable
notice of any such requirement and, to the extent protective measures consistent
with such requirement are available, the opportunity to seek appropriate
protective measures and (B) cooperates with such party in attempting to obtain
such protective measures;

(ii)    which becomes available to the public other than as a result of a breach
of Section 4.12(a);

(iii)    which is already in such Stockholder’s possession prior to disclosure
by the Company, provided that, to such Stockholder’s knowledge, such information
is not subject to another confidentiality agreement or other obligation of
secrecy to the Company;

(iv)    which has been, is or becomes independently developed by such
Stockholder or on its behalf without a breach of Section 4.12(a); or

(v)    which has been provided on a non-confidential basis to such Stockholder
or any of its officers, employees, representatives, consultants or advisors by a
third party who obtained such information other than from any such Person or
other than as a result of a breach of Section 4.12(a); provided that, to such
Stockholder’s knowledge, such other source is not bound by a confidentiality
obligation to the Company.

SECTION 4.13.    Representations and Warranties. The Company represents and
warrants to the Stockholders, and each of the Stockholders represents and
warrants to the Company, that as of the date of this Agreement:

(a)    it has all requisite corporate or limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement and to consummate the transactions contemplated by this
Agreement;

(b)    the execution and delivery by it of this Agreement and the consummation
by it of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or limited liability company action on its
part; and

(c)    this Agreement has been duly executed and delivered by it, and (assuming
the due authorization, execution and delivery by each of the other parties to
this Agreement) constitutes a legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 4.14.    Acknowledgment of Securities Laws. Each Stockholder hereby
acknowledges that it is aware, and that it will advise its representatives who
are informed as to the material non-public information that is the subject of
Section 4.12, that the United States securities Laws prohibit any Person who has
received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communication of such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.

[Signature page follows]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SWIFT TRANSPORTATION COMPANY By:  

/s/ Virginia Henkels

  Name:   Virginia Henkels   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

/s/ Gary J. Knight

GARY J. KNIGHT THE GARY J. KNIGHT REVOCABLE LIVING TRUST DATED MAY 19, 1993, AS
AMENDED By:  

/s/ Gary J. Knight

  Name:   Gary J. Knight   Title:   Trustee

 

[Stockholders Agreement Signature Page]